Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 2, 2022 is acknowledged.  Claims 1-83 and 85-89 are canceled. Claims 84 and 90-93 are amended. Claims 84 and 90-93 are pending. Election was treated as without traverse in the reply filed on 9/1/16.
3.	Claims 84 and 90-93 are under examination with respect to polypeptide, SEQ ID NO:3 and amyotrophic lateral sclerosis (ALS) in this office action.
4.	Applicant’s arguments filed on March 2, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on March 2, 2022, the following rejections are maintained.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 84 and 90-93 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celeste et al. (US6340668, also published as WO9924058, as in IDS) as evidenced by evidentiary references: Cataldo et al. (US8168169, cited previously), Ming et al., Annual Rev. Neurosci. 2005; 28:223-50), Shi et al. (J. Neurosci. 2011; 31:883-893, cited previously) and Wichterle et al. (US2010/0196332, was issued as US8969081, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 84 and 90-93 as amended are drawn to a method for increasing central nervous system (CNS) neurogenesis in a subject, comprising systemically administering to the subject a GDF11 polypeptide of SEQ ID NO:3 in the subject, thereby increasing CNS neurogenesis in the subject. 
On p. 3-4 of the response filed 10/30/20, Applicant argues that Celeste does not teach or suggest the claimed invention because there is no data to demonstrate that BMP-11 is capable of increasing neurogenesis in the CNS. Applicant argues that the reference of Celeste does not provide an enabling disclosure and has no actual supporting data because Examples 4-8 are prophetic, Example 9 only shows that BMP-11 promotes survival of neuronal cell line PC12. Applicant argues that systemic administration of GDF11 would not be a path to increasing neurogenesis in the CNS because GDF11 does not cross the blood brain barrier (BBB) as evidenced by Applicant’s declaration, and Example 4 and Figs 4C-4D support that injection of GDF11 via systemic administration increased the population of Sox2+ neural stem cells in the coronal subventricular zone, which is novel and unobvious over the cited prior art.  Applicant further cites MPEP §2121.01, In re Hoeksema, Elan Pharm., Inc. v. Mayo Found. For Med. Edu. & Research in support of the arguments. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2131-2131.01, MPEP §§ 2164-2164.06(b) and MPEP §2112, Celeste does teach the claimed method because:
i. The claimed method recited in instant claims only comprises systemically administering GDF11 to the subject, which is taught by Celeste (see col. 13, lines 1-14; col. 9, lines 65-67; col. 10, line 1-47; col. 11, lines 8-52) because Celeste teaches methods of administering including systemically administering GDF11 to a subject in need thereof to promote neuronal formation neuronal formation (i.e. increasing neurogenesis), protection, maintenance and/or repair of neuronal tissue, promoting the differentiation of stem cells into neuronal cells (i.e. neuronal differentiation from stem cells, which is neurogenesis) in vivo, and to treat neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) (i.e. neurogenesis to repair neural tissue) in the subject (see col. 13, lines 1-14; col. 9, lines 65-67; col. 10, line 1-47; col. 11, lines 8-52).
The limitation “increasing CNS neurogenesis in a subject” recited in the preamble in independent claim 84 is an intended/inherent result of systemic administration of GDF11 to a subject. See MPEP2111.02-II. If the only one active step and the only one active material recited in instant claims can increase CNS neurogenesis in a subject, the same active step and the same active material used in the same subject/patient population disclosed by the method of Celeste can also increase CNS neurogenesis as instantly claimed.
The instant claims and the method of Celeste teach the same active step: systemically administering GDF11 to a subject in vivo and the same active material: “a GDF11 polypeptide of SEQ ID NO:3” (see col. 13, lines 1-14 for systemically administering; col. 9, lines 65-67; col. 10, line 1-47; col. 11, lines 8-52 for treatment of CNS neurodegenerative diseases and increasing CNS neurogenesis). If the only one active step and the only one active material recited in instant claims can increase CNS neurogenesis, the same active step and the same active material used in the same subject/patient population disclosed by Celeste can also increase CNS neurogenesis, which is also evidenced by Shi et al. (see p. 883, abstract; p. 887, 2nd col. to p. 888, 2nd col. p. 892, 2nd col.; Shi et al., J. Neurosci. 2011; 31:883-893, cited previously) and Wichterle (see abstract, [00106]-[0111], p.28-29, claims 91-99 and 101, was issued as US8969081). In particular, Shi teaches GDF11 facilitates neurogenesis (see a p. 883, abstract; p. 887, 2nd col. to p. 888, 2nd col. p. 892, 2nd col.) and Wichterle teaches that GDF11 is effective to produce lumbar motor neurons embryonic stem cells, which is inducing neurogenesis associated with increased proliferation and differentiation of different neural cells including neural stem cells, neural progenitor cells, neural precursor cells and neurons (see abstract, [00106]-[0111], p.28-29, claims 91-99 and 101), and Celeste teaches that GDF11 can induce neuronal formation (i.e. neurogenesis) and promote neuronal differentiation from stem cells (see col. 10, lines 1-47; col. 11, lines 8-52). Note that 
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc.v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (‘where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation’); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.See MPEP § 2111.02. 

Thus, claims 84 and 90-93 are anticipated by Celeste. 
ii. Based on MPEP§ 2164.02, an actual working example is not required for compliance with the enablement requirement of 35 U.S.C. 112, first paragraph,  
“An example may be ‘working’ or ‘prophetic.’ A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved.” 

and also In in re Borkowski, the court held that
 
“The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). See MPEP § 2164.02. 
In this case, Celeste discloses the claimed method using the same material (i.e.GDF11) and the same active step (i.e. systemically administering) in the same patient population (i.e. a subject) and was issued as US6340668, and a prior art of an issued US patent is a reference containing an “enabling disclosure” that the public was in possession of the claimed invention before the date of invention.
At the time of filing, GDF11 of SEQ ID NO:3 increases CNS neurogenesis or neuronal formation in vivo as taught by Celeste (see col. 10, lines 1-47; col. 11, lines 8-52), which is also supported by Cataldo (see col. 7, lines 5-26; lines 46-49; col. 11-12; col. 15, table 1 in Cataldo (US8168169), Ming et al. (p. 231-p. 237)), Shi et al. (see p. 883, abstract; p. 887, 2nd col. to p. 888, 2nd col. p. 892, 2nd col.) and Wichterle et al. (see abstract, [00106]-[0111], p.28-29, claims 91-99 and 101, was issued as US8969081). In In re Donhue, the court held that  
 “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP 2121.01.
At the time of filing, it has been shown that intravenously or systemically administered TGF-beta (44kDa) or another member of GDF, GDF-7/BMP-7 (26.4kDa) or bFGF (18kDa) is capable of crossing the BBB and results in CNS neurogenesis in vivo as evidenced by McLennan et al. (see p. 274, abstract; p.276-279, figure 1-5; McLennan et al., Neuropharmacology, 2005; 48:274-282), Chang et al. (see p. 558, abstract; p. 560, figure 1; Chang et al., Stroke, 2003; 34:558-564) and Wagner et al. (see p. 6006, abstract ; p. 6008-6011; Wagner et al., J. Neurosci. 1999; 19:6006-6016). In this case, GDF11 is a member of the TGF-beta family and with a molecular weight of 12.5kDa as acknowledged by Applicant (paragraph [0108] of the instant specification), which is smaller than the factors mentioned above. If a similar GDF/BMP in the TGF-beta family with a molecular weight larger than instant GDF11/BMP11 can cross the BBB and result in CNS neurogenesis, at the time of filing, GDF11 systemically administered to the subject/patient in vivo in the method of Celeste would have been expected to result in increasing CNS neurogenesis regardless of whether the increasing CNS neurogenesis is through direct effect on neural stem cells/neural tissue by crossing the BBB or indirect effect through angiogenesis or endothelial cells due to GDF11 or other mechanisms. Thus, contrary to Applicant, at the time of filing, regardless of whether GDF11 can cross the BBB or cannot cross the BBB, the GDF11 systemically administered to the subject/patient in the method of Celeste would have been expected to result in increasing CNS neurogenesis in the subject in vivo.
iii. The declarations under 37 CFR 1.132 filed 10/30/20 and 11/13/20 are insufficient to overcome the rejection of claim 84 and 90-93 based upon Celeste (WO9924058 or US6340668) under 35 U.S.C. 102(a)(1) as set forth in the last Office action because: facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims for the reasons set forth in the office action dated 9/2/21 (p. 7-13). The statements related to incapable of crossing the BBB in view of Spencer (PNAS, 2007; 104:7594-7599, Exhibit A) (see paragraphs 6-11 of the declaration) and post-filing reference of Ozek et al. (Sci. Rep. 2018; 8:17293, Exhibit B) and inhibiting neurogenesis by direct contact of GDF11 and would cross the blood-brain barrier (BBB) in view of Ozek (2018, Exhibit B) and GDF11 conditional knockout mice data shown in Mayweather’s doctoral thesis (figure 4) (see paragraphs 12-15 of the declaration) are irrelevant to the issue of non-anticipation of the claimed subject matter and provides no objective evidence thereof. In particular, the instant claims are not directed to inhibiting neurogenesis; rather, the instant claims are directed to increasing CNS neurogenesis in a subject and only recite comprising systemically administering GDF11 to the subject, which is taught by Celeste (see col. 13, lines 1-14 for systemically administering; col. 9, lines 65-67; col. 10, line 1-47; col. 11, lines 8-52 for treatment of CNS neurodegenerative diseases and increasing CNS neurogenesis); and the limitation “increasing CNS neurogenesis in a subject” recited in the preamble of independent claim 84 is an intended/inherent result of systemic administration of GDF11. Further, GDF11 conditional knockout data are irrelevant to the rejection because the claimed method is directed to systemically administering to a subject to increase CNS neurogenesis, not directed to depletion of GDF11. Thus, the facts presented in the declaration are not germane to the rejection at issue because the claimed method is directed to increasing CNS neurogenesis by systemically administering GDF11 to a subject, which is taught by Celeste. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-anticipation fails to outweigh the evidence of non-anticipation.
	Taken together, Celeste discloses the claimed method using the same material (i.e.GDF11) and the same active step (i.e. systemically administering) in the same patient population (i.e. a subject) and thus inherently promoting CNS neurogenesis in view of Cataldo, Shi and Wichterle; and a prior art of an issued US patent is a reference containing an “enabling disclosure” that the public was in possession of the claimed invention before the date of invention in view of MPEP § 2164.02 and In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). 
The increasing CNS neurogenesis in a subject recited in the preamble is an inherent result of administration of GDF11 to the subject. The treatment of neurodegenerative diseases including ALS using the claimed GDF11 as disclosed by Celeste inherently results in increasing CNS neurogenesis as recited in the preamble of the claim 84 and also in the subventricular zone of the lateral ventricles, the olfactory bulb or improved olfactory behavior as in claims 90-93 because the patient population and the material used in the method of Celeste are identical to those recited in instant claims (see col. 10, lines 1-47; col. 11, lines 8-52; col. 13, lines 1-14; col. 9, lines 65-67; col. 10, line 1-47; col. 11, lines 8-52). Further, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005)” and also See MPEP § 2112 (II). Thus, Celeste teaches the claimed method. Accordingly, the rejection of claims 84 and 90-93 under 35 U.S.C. 102(a)(1) as being anticipated by Celeste et al. (US6340668) is maintained.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 84 and 90-93 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9434779, claims 1-14 of U.S. Patent No. 10092627 as evidenced by Cataldo et al. (US8168169, cited previously), Ming et al.(Annual Rev. Neurosci. 2005; 28:223-50, cited previously), Shi et al. (J. Neurosci. 2011; 31:883-893, cited previously) and Wichterle et al. (US2010/0196332, was issued as US8969081, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 4 of the response, Applicant argues that none of the cited patented claims render the claimed method obvious.
 Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2131-2131.01, MPEP §§ 2164-2164.06(b) and MPEP §2112, the issued patents do teach the claimed method because:
i. The method in the claims of the ‘779 or the ‘627 patent recite using the same material (i.e.GDF11) and the same active step (i.e. systemically/intravenously administering) in the same patient population (i.e. the claimed subject is not limited to any specific subject) as instantly claimed. The limitation “increasing CNS neurogenesis in a subject” recited in the preamble of the claims is an intended use/result of systemic administration of GDF11. If the only one active step and the only one active material recited in instant claims can increase CNS neurogenesis in a subject, the same active step and the same active material used in the same subject/patient population disclosed by the method of the issued patents can also increase CNS neurogenesis as instantly claimed.
The treatment by systemically administering the claimed GDF11 to a subject in the method of the issued patents inherently results in increasing CNS neurogenesis as recited in the preamble of the claim 84 and also in the subventricular zone of the lateral ventricles, the olfactory bulb or improved olfactory behavior as in claims 90-93 because the patient population and the material used in the method of the issued patents are identical to those recited in instant claims (see p. 18-22; p. 30, example 2; p. 48-51, example 9; p. 52, claims 1-5, in particular), which is supported by Celeste (see col. 10, lines 1-47; col. 11, lines 8-52), and also supported by Cataldo (see col. 7, lines 5-26; lines 46-49; col. 11-12; col. 15, table 1), Shi et al. (see p. 883, abstract; p. 887, 2nd col. to p. 888, 2nd col. p. 892, 2nd col.) and Wichterle et al. (see abstract, [00106]-[0111], p.28-29, claims 91-99 and 101, was issued as US8969081). The neurogenesis occurring in the subventricular zone of the lateral ventricles, the olfactory bulb or resulting in improved olfactory behavior as recited in claims 90-93 is also evidenced by Cataldo (US8168169) (see col. 7, lines 5-26; lines 46-49; col. 11-12; col. 15, table 1, in particular) and Ming et al. (p. 231-p. 237, in particular). 
ii. The limitations "wherein neurogenesis is increased in the subventricular zone of the lateral ventricles, olfactory bulb” in claims 90-91, “wherein the neurogenesis results in improved olfactory behavior” in claim 92 are in a wherein clause to simply express the intended result, which is an inherent feature or result of administration of GDF11 polypeptide to patients in vivo or to patients suffering neurodegenerative diseases including ALS taught by Celeste as evidenced by Cataldo (see col. 11, lines 7- col.15, line 31; col. 15, table 1, in particular).  Accordingly, the rejection of claims 84 and 90-93 under obviousness double patenting as being unpatentable over claims 1-8 of US9434779 or US10092627 is maintained of record until a terminal disclaimer is filed.  

8.	Claims 84 and 90-93 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16442437, claims 48-72 of copending Application No. 16154691 and claims 1-8 and 42-49 of copending Application No.16120549 as evidenced by Cataldo et al. (US8168169, cited previously), Ming et al.(Annual Rev. Neurosci. 2005; 28:223-50, cited previously), Shi et al. (J. Neurosci. 2011; 31:883-893, cited previously) and Wichterle et al. (US2010/0196332, was issued as US8969081, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5 of the response, Applicant argues that none of the cited application claims render the claimed method obvious. Applicant argues that Applicant will address the rejection once allowable subject matter is indicated. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §804, MPEP §2131-2131.01, MPEP §§ 2164-2164.06(b) and MPEP §2112, the copending Application Nos.16442437,16154691 and 16120549 do teach the claimed method because:
i. The method in the claims of the Application Nos.16442437,16154691 and 16120549 recite using the same material (i.e.GDF11) and the same active step (i.e. systemically/intravenously administering) in the same patient population (i.e. the claimed subject is not limited to any specific subject) as instantly claimed. The limitation “increasing CNS neurogenesis in a subject” recited in the preamble of the claims is an intended use/result of systemic administration of GDF11. If the only one active step and the only one active material recited in instant claims can increase CNS neurogenesis in a subject, the same active step and the same active material used in the same subject/patient population disclosed by the method of the issued patents can also increase CNS neurogenesis as instantly claimed.
ii. For the reasons set forth above, the treatment by systemically administering the claimed GDF11 to a subject in the method of the Application Nos.16442437,16154691 and 16120549 inherently results in increasing CNS neurogenesis as recited in the preamble of the claim 84 and also in the subventricular zone of the lateral ventricles, the olfactory bulb or improved olfactory behavior as in claims 90-93 as supported by Celeste (see col. 10, lines 1-47; col. 11, lines 8-52), which is also supported by Cataldo (see col. 7, lines 5-26; lines 46-49; col. 11-12; col. 15, table 1), Shi et al. (see p. 883, abstract; p. 887, 2nd col. to p. 888, 2nd col. p. 892, 2nd col.) and Wichterle et al. (see abstract, [00106]-[0111], p.28-29, claims 91-99 and 101, was issued as US8969081). The neurogenesis occurring in the subventricular zone of the lateral ventricles, the olfactory bulb or resulting in improved olfactory behavior as recited in claims 90-93 is also evidenced by Cataldo (US8168169) (see col. 7, lines 5-26; lines 46-49; col. 11-12; col. 15, table 1, in particular) and Ming et al. (p. 231-p. 237, in particular). In addition, the limitations "wherein neurogenesis is increased in the subventricular zone of the lateral ventricles, olfactory bulb” in claims 90-91, “wherein the neurogenesis results in improved olfactory behavior” in claim 92 are in a wherein clause to simply express the intended result, which is an inherent feature or result of administration of GDF11 polypeptide to patients in vivo or to patients suffering neurodegenerative diseases including ALS taught by Celeste as evidenced by Cataldo (see col. 11, lines 7- col.15, line 31; col. 15, table 1, in particular).  Accordingly, the rejection of claims 1-20 of copending Application No. 16442437, claims 48-68 of copending Application No. 16154691 and claims 1-8 and 10-49 of copending Application No.16120549 is maintained of record until a terminal disclaimer is filed.  



Conclusion

9.	NO CLAIM IS ALLOWED.


10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 14, 2022 



/CHANG-YU WANG/Primary Examiner, Art Unit 1649